Citation Nr: 1241451	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for gastritis.

2.  Entitlement to service connection for an acquired psychiatric disorder to include dysthymic disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a right forearm disability.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for a sleep apnea disability.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 1992 and from October 2003 to July 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005, April 2006, November 2006, May 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the April 2006 rating decision, the RO denied the claims for service connection for a right wrist disability, a right forearm disability and a dysthmia disorder on the basis that no new and material evidence had been received to reopen the claims.

The Board notes however, that in October 2005, the Veteran filed a timely notice of disagreement with the March 2005 and September 2005 rating decisions which, in part, denied service connection for a dysthymic disorder, a right wrist disability and a right forearm disability.  Despite the timely notice of disagreement, a statement of the case was not issued regarding these issues.  As the Veteran submitted a timely appeal of the March 2005 and September 2005 rating decisions, this obviates the need for the Veteran to submit new and material evidence to reopen his claims for service connection for an acquired psychiatric disorder to include dysthymic disorder and PTSD, a right wrist disability and a right forearm disability.  

Regarding the Veteran's claim for sleep apnea, the Board notes that the Veteran filed a timely notice of disagreement with the May 2008 rating decision and a statement of the case (SOC) was subsequently issued for this matter in June 2009.  While the Veteran did not submit a substantive appeal (VA Form 9) for this issue, in an August 2009 correspondence, the Veteran stated that he in fact desired to appeal the denial of his claim for service connection for sleep apnea.  In Rowell v. Principi, 4 Vet. App. (1993), it was held that the failure to file a timely substantive appeal did not foreclose an appeal, render a claim final, or deprive the Board of jurisdiction.  The Board notes that despite the lack of a formal substantive appeal for the issue of entitlement to service connection for sleep apnea, as the Veteran has indicated that he wishes to appeal this issue, the claim of entitlement to service connection for sleep apnea is currently before the Board.

In expanding the claim on appeal to encompass an acquired psychiatric disability to include PTSD, the Board is also cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran asserts that he has been diagnosed with PTSD and there is also evidence of a diagnosis of "PTSD symptoms".  Hence, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected gastritis involves requests for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for a right wrist disability and a right forearm disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's gastritis have been manifested by complaints of daily pain and discomfort, nausea, constipation, vomiting and diarrhea; without anemia, weight loss, dysphagia, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year or symptoms productive of severe impairment of health.

2.  The Veteran does not have a current diagnosis of PTSD.

3.  An acquired psychiatric disorder to include dysthymic disorder and PTSD, was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

4.  The evidence of record does not show that the Veteran experienced a TBI in service, or if he did, that any chronic residuals have resulted.

5.  A sleep apnea disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.






CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but no higher, for gastritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4 .10, 4.21, 4.27, 4.114, Diagnostic Codes 7304, 7307 (2011). 

2.  The criteria for service connection for an acquired psychiatric disorder, to include dysthymic disorder and PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

3.  A TBI was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Sleep apnea was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's gastritis and acquired psychiatric disorder to include dysthymic disorder PTSD disabilities, the RO provided notice to the Veteran in a December 2005 letter, prior to the date of the issuance of the appealed April 2006 rating decision.  The December 2005 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

An October 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the October 2010 letter, and opportunity for the Veteran to respond, the July 2012 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the sleep apnea claim, the RO provided notice to the Veteran in an April 2008 letter, prior to the date of the issuance of the appealed May 2008 rating decision.  Regarding the TBI claim, the RO provided notice to the Veteran in an August 2009 letter, prior to the date of the issuance of the appealed October 2009 rating decision.  The April 2008 and August 2009 letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess; supra.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and the Veteran's November 2004, August 2005, March 2006, December 2011, January 2012, February 2012 and May 2012 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

In a January 2012 statement, the Veteran contended that his January 2012 VA examiner did not accurately evaluate his claimed psychiatric condition fairly.  While the Board notes the Veteran's contentions regarding the adequacy of his January 2012 VA examination, the Veteran gave an accurate history regarding the psychiatric disabilities at issue and recounted his relevant symptomatology for each disability.  After receiving this information, the examiner performed a thorough physical and conducted necessary diagnostic tests related to the Veteran's disabilities.  The examiner documented these actions in detail in his examination reports. 

As such, the Board finds that January 2012 VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed sleep apnea disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no indication that sleep apnea was manifested in service or was otherwise related to service.  Thus remand for a VA examination is not necessary. 

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 




I.  Entitlement to an initial compensable rating for gastritis.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Factual Background and Analysis

The RO granted a noncompensable disability rating for the Veteran's gastric disorder under Diagnostic Code 7399-7307 of 38 C.F.R. § 4.11.  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2011). 

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307 used for evaluating hypertrophic gastritis, a 10 percent rating is assigned for chronic gastritis with small nodular lesions and symptoms; a 30 percent rating is assigned for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent disability rating is warranted for chronic gastritis identified by a gastroscope with severe hemorrhages or large ulcerated or eroded areas.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Therefore, although the Veteran is rated under Diagnostic Code 7399-7307 for gastritis, the Board will consider alternative Diagnostic Codes as well. 

Potentially applicable rating criteria also include Diagnostic Code 7304.  Under Diagnostic Code 7304, a mild gastric ulcer with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations warrants a 20 percent rating.  A 40 percent rating will be assigned where there is evidence of a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted where there is evidence of a severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.   38 C.F.R. § 4.114 , Diagnostic Code 7304 (2011). 

Weight loss is a consideration in evaluating digestive system disorders.  VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2011). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture, with rating to the next higher evaluation where the severity of the overall disability warrants such rating.  See 38 C.F.R. § 4.114  (2011).

The Veteran underwent a VA examination in August 2005.  No change in weight (gain or loss) was reported.  He reported occasional nausea but denied vomiting.  He also complained of constipation and diarrhea but had no history of fistula.  On examination, he was well nourished and in no apparent distress.  His abdomen had normal peristalsis, soft and depressible tenderness to palpitation at the left lower quadrant.  There was no evidence of malnutrition, anemia or any other debility.  The diagnosis was diverticulitis of sigmoid colon and a polyp in the rectum that was status post polypectomy.

The Veteran underwent a VA stomach examination in March 2006.  The examiner noted that in 2002 he presented with complaints of epigsatric discomfort.  He had acid reflux at night with occasional nausea and vomiting.  He had no bleeding in his upper GI.  These symptoms were frequently associated almost on a daily basis with irritable bowel syndrome.  There was no hematemesis or melena.  His treatment consisted of omeprazole.  He had no circulatory disturbances after meals and no hypoglycemic reactions.  Diarrhea and constipation was present as was irritable bowel syndrome.  He had no episodes of colicky abdominal pain with distention.  On occasion, nausea and vomiting was present which was mostly part of his irritable bowel syndrome.  He had no specific ulcer disease.  His weight was stable and there was no evidence of anemia.  He had epigastric tenderness with no rebound.  The diagnosis was a gastritis condition that was as likely as not related to medication used to treat the Veteran's service-connected orthopedic problems.

The Veteran also underwent a VA intestines examination in March 2006.  He presented with complaints of rectal bleeding caused by hemorrhoids.  The diagnosis was irritable bowel syndrome, internal hemorrhoids and sigmoid nonbleeding diverticula.  The examiner found that the Veteran's intestinal condition was less likely than not caused by the medication used to treat the Veteran's service-connected orthopedic problems.

The Veteran underwent a VA stomach examination in March 2012.  The examiner noted that the Veteran had gastroesophageal reflux disease (GERD) and irritable bowel syndrome.  The Veteran presented with complaints of regurgitation, pyrosis, dyspepsia, abdominal discomfort, diarrhea, stomach cramps, bloating and gas.  He took continuous medication for his condition as he took 10MG of Bentyl 3 times a day, 20MG of omeprazole once a day and 150MG of Ranitidine once a day.  He experienced 4 or more recurring episodes a year of symptoms that were not severe.  These episodes lasted less than 1 day.  He also had experienced 4 or more recurring episodes a year of symptoms that were severe.  These episodes lasted 1-9 days.  He also had abdominal pain that was periodic and continuous.  He had mild nausea that involved 3 episodes per year with each episode lasting less than a day.  He had mild vomiting that involved more than 4 episodes a year with each episode lasting less than a day.  The Veteran had incapacitating episodes due to a stomach condition as he had abdominal pain, diarrhea, regurgitation, dizziness, bloating and pyrosis for "around two to three days".  These episodes occurred 4 or more times per year with each episode lasting 1-9 days.  He did not have hypertrophic gastritis, postgastrectomy syndrome or vagotomy with pyloroplasty or gastroenterostomy.  He had increased bowel sounds and pain at palpitation at epigastrica area and lower left quadrant.  An endoscopy in February 2009 had demonstrated a small hiatal hernia but was otherwise a normal EGD.  The Veteran's stomach condition did not impact his ability to work.  His chores, shopping, exercise, sports, recreation, travelling and driving were moderately impacted.  Feeding, bathing, dressing and toileting were not affected.

In light of the evidence presented, and with resolution of the doubt in favor of the Veteran, the Board finds that an initial 20 percent rating is warranted for gastritis.  In this regard, the Board finds that the Veteran's gastrointestinal disorder is manifested by continuous moderate manifestations.  The Veteran has reported periodic and continuous abdominal pain as well as mild nausea, constipation, vomiting and diarrhea.  While he took continuous medication, he also experienced complaints of regurgitation, pyrosis, dyspepsia, stomach cramps, bloating and gas with 4 or more recurring episodes a year of symptoms that were severe which lasted 1-9 days.  The Board finds that the above demonstrates moderate symptomatology and warrants an initial 20 percent disability rating under Diagnostic Code 7304, throughout the rating period on appeal. 

The Board finds that an initial rating higher than 20 percent is not warranted under Diagnostic Code 7304, as the weight of the evidence does not show that the Veteran's symptoms are moderately severe, i.e. less than severe but with impairment of health manifested by anemia and with weight loss; or for recurrent incapacitating episodes averaging 10 days or more in duration at least four times per year.  There is no evidence of anemia.  Moreover, the record does not demonstrate weight loss that amounts to 10-20 percent of his baseline weight, as contemplated by the Schedule.  Specifically, the March 2006 VA examiner noted that the Veteran's weight was stable and there was no evidence of anemia.  Furthermore, the record is devoid of a showing of recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year which would warrant an initial 40 percent rating under Diagnostic Code 7304.  As noted above, the March 2012 VA examiner noted that the Veteran had incapacitating episodes due to a stomach condition which occurred 4 or more times per year but each episode only lasted 1-9 days.

Additionally, the Veteran is also not shown to have chronic gastritis with small nodular lesions with symptoms to warrant a compensable rating under Diagnostic Code 7307.  

The Board notes that the Veteran has a history of heartburn and evidence of dysphagia and regurgitation.  Pursuant to Diagnostic Code 7346, pertaining to hiatal hernias, a 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Board notes however, that these symptoms of heartburn, dysphagia and regurgitation emanate from the Veteran's diagnosed hiatal hernia disability and not from his service-connected gastritis disability.  As the Veteran's hiatal hernia disability is not service-connected, the evaluation of symptoms attributed to the service-connected gastritis under Diagnostic Code 7346 for hiatal hernia is not for application. 

Finally, the Board does not find that any other digestive system diagnostic code would be more appropriate for rating the Veteran's disability, including adhesions of the peritoneum (Diagnostic Code 7301), postgastrectomy syndromes (Diagnostic Code 7308), colitis (Diagnostic Code 7323), or diverticulitis (Diagnostic Code 7327).  See 38 C.F.R. § 4.114 (2010); see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

With resolution of the doubt in favor of the Veteran, an initial 20 percent rating but no higher, is granted for gastritis. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's gastritis is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  

II.  Service Connection

Service Connection Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A.  An acquired psychiatric disorder to include dysthymic disorder and PTSD.

Laws and Regulations

If psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Factual Background and Analysis

The Veteran claims that he has an acquired psychiatric disability to include PTSD as a result of his service.  Specifically, the Veteran claims that his psychiatric disability is a result of his stressful service during the Iraq War which included an incident where he was on a boat that he thought was sinking.

The Veteran's service treatment records are negative for complaints or treatments regarding an acquired psychiatric disability.

A December 2004 VA treatment note indicated that the Veteran presented with a depressed mood associated to a loss of interest and insomnia.

A February 2005 VA treatment report noted that the Veteran presented with complaints of anxiety and problems sleeping at night.  The Veteran was noted to have a depressed mood and was admitted for psychiatric evaluation.

He underwent a VA examination in August 2005.  The diagnosis was dysthymia.  The examiner noted that the Veteran began psychiatric treatment after he complained of anxiety and sleeping problems in December 2004.  Based on the Veteran's records, history and evaluations, the examiner opined that the Veteran's dysthymia was not related to, caused by, or the result of his active military experiences.  His service treatment records lacked any evidence of psychiatric complaint, symptom, treatment or evaluation.  His first documented complaints occurred in December 2004 which he reported had been present for 6 months and were not related to his military service.

In January 2006, a private psychiatric evaluation noted that the Veteran had been in treatment since October 2005 with symptoms of depression and PTSD.  He had frustration, hopelessness, insomnia, feelings of worthlessness and guilt, poor concentration and anhedonia.  The physician noted that the Veteran served in Iraq and awoke with fear, thoughts of death and presentations of deliriums of persecution with impulsiveness and irritability.

A private April 2010 neuropsychological testing report noted that the Veteran detailed an incident during service when he was on a ship that he believed almost sank.  As a result of violent waves, he was bounced around his cabin and banged his head several times resulting in one episode of lost consciousness for an unknown amount of time.  He reported that he remembered when he fell but then passed out.  He woke up with a severe headache, dizziness, nausea and visual problems.  He reported that after the incident he noted that he was slower in motor behavior and became disoriented for short periods of time.  The diagnosis was an Axis I mood disorder due to head injury.

The Veteran underwent a VA examination in December 2011.  The examiner determined that the Veteran's claimed psychiatric disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no obvious conflict in the records insofar as medical or psychiatric history can be evaluated.  The examiner concluded that it was less likely than not that the Veteran's depressed mood was caused by or a result of military service.

In a January 2012 VA addendum, the examiner opined that the claimed condition of adjustment disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness as no real adjustment disorder was diagnosed or treated during active military duty or service.

As noted, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the persuasive medical evidence demonstrates that the Veteran does not currently have a diagnosis of PTSD.  While a January 2005 private treatment note reported that the Veteran had symptoms of depression and PTSD, the August 2005 and December 2011 VA examiners did not diagnose the Veteran with PTSD and no subsequent treatment demonstrates a diagnosis of PTSD.

The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board has afforded more weight to the August 2005 and December 2011 VA examiners opinions, than to the opinion of the January 2006 private treatment note.  The VA examiners had the opportunity to review the claims file and to conduct personal examinations of the Veteran.  In addition, the examiners provided an in-depth analysis of the Veteran's mental status and specifically cited DSM-IV criteria.

There is no indication that the January 2006 private evaluation was in accordance with 38 C.F.R. § 4.125(a) as the Board notes that the evaluation only noted PTSD symptoms and did not provide a definitive diagnosis of PTSD.  While statements from the Veteran reflect his continued assertion that he has PTSD, none of the medical evidence supports his opinion, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.

Regarding an acquired psychiatric disorder other than PTSD, the Board again notes that if psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an acquired psychiatric disorder, such as dysthymic disorder, had its onset in service.  

As noted above, the Veteran's service treatment records are negative for treatment or complaints related to an acquired psychiatric disability and there are no clinical findings or diagnoses of a dysthymic disorder or any psychiatric disability during service.  

The Board notes that the first documented medical evidence of a psychiatric disorder is in the December 2004 treatment record where the Veteran presented with complaints of anxiety and sleeping difficulties.  While this is within the one year presumptive period, the August 2005 VA examiner specifically determined that while the first documented complaints occurred in December 2004, they were not related to his military service.  As noted above, the presumption of a psychiatric disorder being incurred during active service when the psychosis becomes manifest to a degree of 10 percent within one year of separation from active service is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As the August 2005 VA examiner's opinion is affirmative evidence to the contrary, the presumption is not warranted in this case.

Regarding service connection for an acquired psychiatric disorder on a direct basis, there are conflicting opinions as to whether the Veteran has a psychiatric disability that is related to his active service.  As noted above, the private April 2010 neuropsychological testing report noted that the Veteran had a mood disorder due to head injury.

Conversely, the August 2005 and January 2011 VA examiners stated that it was less likely than not that the Veteran's psychiatric disability was the result of his service as service treatment records lacked any evidence of psychiatric complaint, symptom, treatment or evaluation.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri, supra.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson, supra.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar; supra.

In this instance, the Board finds that the the August 2005 and January 2011 opinions of the VA examiners to be the most probative.  While the April 2010 private physician's letter related the Veteran's mood disorder to an in-service head injury, the Board also notes that it also appears that the April 2010 private doctor formed his opinion based on an unsubstantiated history given by the Veteran.  Namely, the Veteran reported at the April 2010 neuropsychological testing that he was bounced around his cabin and banged his head several times resulting in one episode of lost consciousness for an unknown amount of time.  Significantly, the Veteran's service treatment records are negative for complaints or treatments related to a head injury as the Veteran during service specifically reported injuries to his back, neck and shoulders during his in-service trauma in August 2004.  Additionally, at his November 2004 VA examination, the Veteran reported cervical pain, right shoulder pain and back pain since the trauma but neither the Veteran nor the examiner made any mention of a head injury or residuals of a head injury.  The Veteran also gave conflicting accounts as to whether he lost consciousness or not after the injury.  For these reasons, the Veteran's assertions as to head trauma during service are not found to be credible, as it is outweighed by the service treatment records and post-service medical evidence.

The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that the veteran's history is recorded in medical records does not transform it into a competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion on when it is based exclusively on the recitations of a claimant that have been previously rejected.)  Thus, while the the April 2010 neuropsychological testing  report provides competent medical evidence regarding the Veteran's current symptoms, it does not provide a competent medical nexus between those symptoms and any established event, injury, or disease from active service as it relies on the Veteran's unsubstantiated account of his in-service trauma. 

Accordingly, the Board finds that service connection for an acquired psychiatric disorder on a direct basis is not warranted.

In summary, the Veteran asserts that he has an acquired psychiatric disability to include dysthymic disorder and PTSD that is related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for an acquired psychiatric disability to include dysthymic disorder and PTSD, and thus the criteria for service connection have not been met.

B.  TBI

The Veteran's claims to have incurred a TBI during service when he was injured when he fell on a ship in August 2004.

Service treatment records note that the Veteran injured his neck, back, right shoulder, arm and hand "during a fall in a ship in the middle of the sea while ship crossing a storm".  His service treatment records however are negative for complaints or treatments related to head trauma or a head injury.

The Veteran underwent a VA examination in November 2004.  He reported being injured while at sea when he fell down aboard the ship and fell on his right side and hit his back and neck.  He mentioned cervical pain, right shoulder pain and back pain since the trauma.  Neither the Veteran nor the examiner made any mention of a head injury or residuals of a head injury.

A November 2007 VA treatment report noted that the Veteran reported that he sustained an accident while in service on a ship when it was in the middle of a storm.  He recalled bumping his neck and was dazed for several seconds.  He noted that his memory changed from that instance as he had memory difficulty.  The assessment noted that he sustained trauma to his head/neck region with mechanism suggestive of a head concussion.  He presented with symptoms of post concussion syndrome but the neurological examination failed to reveal any any acute deficits.  The diagnosis was rule out concussion versus TBI, post concussive syndrome and headaches.

A June 2008 VA physical therapy note reported that the Veteran was being followed for a possible TBI as well as musculoskeletal problems.   He appeared with features that were consistent with a mild TBI.  

An August 2010 VA mental health treatment note provided an Axis I diagnosis of mood, anxiety and cognitive deficits post TBI, bipolar disorder versus PTSD.

The Veteran underwent a VA examination in December 2011.  The examiner noted that the Veteran did not have a TBI nor did he ever have residuals of a TBI.  The Veteran reported that while serving aboard a ship during a storm in 2004, he was holding on to the bed of the ship but let go during a calm part of the storm.  He started walking but suddenly the ship started elevating and he received multiple body trauma (head, low back, right shoulder, left leg).  He denied loss of consciousness but did refer to feeling dazed for a few minutes then feeling pain in his head and whole body.  He was unable to recall all of the details from the event.  He had to wait several weeks until the boat arrived at Kuwait to get medical attention.  On examination, there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting mild functional impairment.  The Veteran's judgment was normal and his social interaction was occasionally inappropriate.  He was always oriented to person, time, place and situation.  His motor activity was normal but his visual spatial orientation was mildly impaired.  He had three or more subjective symptoms that mildly interfered with his work.  The examiner noted that since the Veteran did not have a traumatic brain injury diagnosis, these findings were not considered a residual of a traumatic brain injury.  The examiner noted that the Veteran's service treatment records were silent for any head injury with associated loss of consciousness, altered state of consciousness or posttraumatic amnesia.

In a February 2012 VA addendum, the VA examiner opined that a TBI was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that the Veteran claimed that he had his injury while on a ship where he was hit in the head and other parts of the body.  While the Veteran reported no loss of consciousness but feeling dazed, the examiner could not find significant evidence to sustain a diagnosis of TBI or consequent headaches.  

While the Veteran contends that he has a current TBI disability as a result of in-service trauma aboard a ship, when considering the record, to include statements made by or on the Veteran's behalf, the Board finds that the criteria for service connection for a TBI are not met.

The service treatment records reflect no histories or findings indicative of a TBI or of a head injury of any kind.  The Veteran's service treatment records do not reflect any complaints of symptoms that might be associated with a head injury, and his  separation examinations reflect normal clinical findings for the neurologic system and no history suggestive of a TBI or prior head injury.  

As noted above, while the Veteran reported that he experienced head trauma in service, service treatment records are negative for complaints or treatments related to a head injury as the Veteran during service specifically reported injuries to his back, neck and shoulders during his in-service trauma in August 2004.  Again, the Veteran's assertions as to head trauma during service are not found to be credible, as it is outweighed by the service treatment records and post-service medical evidence.

Additionally, the medical evidence reflects no findings of a TBI, and a VA examiner specifically determined that the Veteran did not have any residuals of a TBI.  The Board finds this opinion is highly probative as it is based on a detailed rationale and it is consistent with the evidence of record, to include the Veteran's negative histories as to head wound in service or cognitive symptoms during service. 

The Board acknowledges that the Veteran has been diagnosed with post-concussion syndrome and "possible TBI".  The diagnosis of post-concussion syndrome was based solely on the Veteran's history, however, and based on the lack of review of the claims file and the absence of a detailed rationale for the diagnosis, the Board finds it is less probative than the VA examiner's finding of no TBI.  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

Regarding the June 2008 VA physical therapy note that reported that the Veteran was being followed for a "possible TBI" as well and appeared with features that were consistent with a mild TBI, an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

The Board finds the opinion and medical findings of the December 2011 VA examiner to be the most probative.  As noted above, the examiner evaluated the Veteran and reviewed his entire claims file to include his service treatment records.  After an extensive evaluation, the examiner definitively determined that that since the Veteran did not have a traumatic brain injury diagnosis, these findings were not considered a residual of a traumatic brain injury.

Accordingly, the Board finds that service connection for a TBI is not warranted.

In summary, the Veteran asserts that he has a TBI that is related to an in-service head injury when he fell on a ship.  However, considering the record, to include statements made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a TBI, and thus the criteria for service connection have not been met.

C.  Sleep Apnea

The Veteran contends that his current obstructive sleep apnea disability is related to his service.  

When considering the record however -to include statements made by or on the Veteran's behalf-in light of the above, the Board finds that the criteria for service connection for sleep apnea are not met.

The Veteran's service treatment records are negative for treatments or complaints of a sleep apnea disability.   The Veteran's April 1993 and February 2005 separation examinations were negative for complaints or diagnoses related to a sleeping or respiratory disability.

The Board notes that a September 2007 treatment report noted that the Veteran ordered a CPAP machine.  When affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of sleep apnea.

As there is a current diagnosis of a sleep apnea disorder, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that there are no clinical findings or diagnoses of a sleep apnea disease during service or for several years thereafter.  The first post-service evidence of a sleep apnea disability is the September 2007 order for a CPAP machine.  

There is also no medical opinion of record showing a relationship between the current sleep apnea disability and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any sleep apnea disorders.  He was not diagnosed with a sleep apnea disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of chronic sleep apnea, does not demonstrate a sleep apnea disability related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep apnea disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

D.  All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA.  This includes his statements and the statements of his representative in which they asserted their belief that the Veteran's claimed acquired psychiatric disabilities, TBI and sleep apnea disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran and his representative's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran and his representative are not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to an initial 20 percent rating, but no higher, for gastritis, is granted, subject to the criteria applicable to the payment of monetary benefits. 
.
Entitlement to service connection for an acquired psychiatric disorder to include dysthymic disorder  and PTSD, is denied.

Entitlement to service connection for a TBI is denied.

Entitlement to service connection for a sleep apnea disability is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims of entitlement to service connection for a right wrist disability and a right forearm disability. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

An August 2004 service treatment records note that the Veteran injured his neck, back, right shoulder, arm and hand "during a fall in a ship in the middle of the sea while ship crossing a storm".

In a January 2006 letter, a private physician noted that the Veteran sustained multiple body trauma with severe involvement of his neck, right arm and right hand while serving in the Army on a mission on a ship going to Kuwait.  The diagnosis was severe tenosynovitis, right wrist with fracture of right wrist-hamate bone and Avascular Necrosis of triangular fibrocartiliage of the right hand.  The physician opined that all of the above related diagnoses were related to the Veteran's in-service accident.

As the January 2006 letter private physician indicates that the Veteran's current right wrist and right forearm disabilities are related to his service, the Board finds that another medical opinion is needed to fairly resolve the claims on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011).  

The Board notes that the Veteran has yet to undergo a VA examination for his claimed right wrist and right forearm disabilities.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claims for service connection for right wrist and right forearm disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011), 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the claimed right wrist and right forearm disabilities.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a right wrist or right forearm disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability or disabilities is/are related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


